UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, Item 1: Schedule of Investments Vanguard Wellington Fund Schedule of Investments As of February 28, 2010 Market Value Shares ($ Common Stocks (64.8%) Consumer Discretionary (4.4%) Comcast Corp. Class A 23,217,400 381,694 Staples Inc. 14,625,800 376,761 Walt Disney Co. 9,237,600 288,583 Time Warner Inc. 8,491,000 246,579 * Ford Motor Co. 17,960,360 210,855 Honda Motor Co. Ltd. ADR 4,455,900 154,219 Daimler AG 3,655,783 152,848 Home Depot Inc. 3,748,800 116,962 Target Corp. 2,243,000 115,559 * Viacom Inc. Class B 2,667,600 79,094 Consumer Staples (6.0%) Wal-Mart Stores Inc. 9,471,900 512,146 PepsiCo Inc./NC 7,504,900 468,831 Procter & Gamble Co. 6,241,775 394,980 Philip Morris International Inc. 7,867,200 385,335 Nestle SA ADR 7,368,500 366,730 Kimberly-Clark Corp. 4,687,600 284,725 Coca-Cola Co. 3,547,600 187,030 CVS Caremark Corp. 5,483,000 185,051 ^ Unilever NV 4,202,200 126,444 Energy (9.4%) Chevron Corp. 12,214,900 883,137 Exxon Mobil Corp. 9,794,500 636,642 Total SA ADR 10,581,200 588,950 Anadarko Petroleum Corp. 6,310,000 442,520 BP PLC ADR 7,136,000 379,707 Marathon Oil Corp. 9,942,600 287,838 Baker Hughes Inc. 5,502,900 263,699 ConocoPhillips 4,822,263 231,469 EnCana Corp. 6,466,704 211,979 Cenovus Energy Inc. 7,013,704 171,836 XTO Energy Inc. 3,234,100 147,798 ENI SPA ADR 2,709,900 122,216 Schlumberger Ltd. 1,644,800 100,497 Petroleo Brasileiro SA ADR 1,672,400 71,328 Financials (11.2%) Wells Fargo & Co. 30,694,317 839,183 JPMorgan Chase & Co. 14,761,776 619,552 Bank of America Corp. 31,760,100 529,123 MetLife Inc. 12,237,605 445,326 PNC Financial Services Group Inc. 6,924,600 372,266 ACE Ltd. 7,331,300 366,492 Muenchener Rueckversicherungs AG 1,818,553 281,261 US Bancorp 10,379,800 255,447 * UBS AG 18,285,534 253,437 Chubb Corp. 4,232,100 213,552 Goldman Sachs Group Inc. 1,323,300 206,898 Toronto-Dominion Bank 3,103,400 198,276 Barclays PLC 34,241,307 163,636 State Street Corp. 3,480,027 156,288 Marsh & McLennan Cos. Inc. 5,526,700 128,330 HSBC Holdings PLC ADR 2,306,700 126,684 Morgan Stanley 4,492,000 126,585 Mitsubishi UFJ Financial Group Inc. 17,092,800 87,062 Health Care (10.1%) Merck & Co. Inc. 18,752,352 691,587 Pfizer Inc. 38,210,141 670,588 Eli Lilly & Co. 16,672,700 572,541 Johnson & Johnson 8,785,800 553,505 Medtronic Inc. 12,054,900 523,183 Bristol-Myers Squibb Co. 15,789,400 386,998 ^ AstraZeneca PLC ADR 8,341,000 368,005 Teva Pharmaceutical Industries Ltd. ADR 5,583,900 335,090 UnitedHealth Group Inc. 7,111,200 240,785 Cardinal Health Inc. 6,919,700 235,062 * St. Jude Medical Inc. 2,875,500 109,902 Sanofi-Aventis SA ADR 2,305,203 84,370 Covidien PLC 1,595,600 78,376 Industrials (8.4%) Deere & Co. 9,285,000 532,030 United Parcel Service Inc. Class B 6,410,500 376,553 Lockheed Martin Corp. 4,551,000 353,886 Siemens AG 4,015,484 344,306 General Electric Co. 20,946,400 336,399 Waste Management Inc. 9,975,700 329,398 Canadian National Railway Co. 5,091,500 268,118 FedEx Corp. 2,969,200 251,669 Honeywell International Inc. 6,114,500 245,558 General Dynamics Corp. 3,114,100 225,928 Parker Hannifin Corp. 3,679,250 221,896 Caterpillar Inc. 3,435,700 196,007 Illinois Tool Works Inc. 4,266,300 194,202 Northrop Grumman Corp. 2,840,200 173,991 Information Technology (7.7%) International Business Machines Corp. 7,141,700 908,139 Microsoft Corp. 15,918,300 456,219 Texas Instruments Inc. 16,931,000 412,778 Accenture PLC Class A 9,210,700 368,152 * Cisco Systems Inc. 12,610,500 306,813 Hewlett-Packard Co. 5,757,100 292,403 Automatic Data Processing Inc. 6,570,400 273,394 Intel Corp. 12,263,000 251,759 Corning Inc. 12,934,700 228,039 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 14,999,385 146,244 Oracle Corp. 3,211,900 79,173 Materials (2.5%) BHP Billiton PLC 8,000,000 245,587 International Paper Co. 8,335,000 193,122 BASF SE 3,262,670 183,222 Syngenta AG ADR 3,227,300 167,529 Newmont Mining Corp. 2,616,200 128,926 Vale SA Class B ADR 4,174,472 116,301 * Xstrata PLC 6,014,898 94,545 Air Products & Chemicals Inc. 1,065,100 73,044 Telecommunication Services (2.2%) AT&T Inc. 43,483,285 1,078,820 Utilities (2.9%) Dominion Resources Inc./VA 9,920,200 376,868 FPL Group Inc. 6,904,800 320,175 Exelon Corp. 7,185,100 311,115 PG&E Corp. 6,299,300 264,067 Veolia Environnement ADR 3,194,100 103,457 Total Common Stocks (Cost $25,969,690) Face Market Maturity Amount Value Coupon Date ($ ($ U.S. Government and Agency Obligations (6.0%) U.S. Government Securities (4.2%) United States Treasury Note/Bond 1.000 % 7/31/11 943,000 949,488 United States Treasury Note/Bond 1.000 % 9/30/11 525,000 528,281 United States Treasury Note/Bond 2.750 % 2/15/19 202,000 190,227 United States Treasury Note/Bond 4.375 % 11/15/39 333,890 324,030 Agency Bonds and Notes (0.8%) 1 Bank of America Corp. 3.125 % 6/15/12 50,000 52,170 2 Federal Home Loan Banks 3.625 % 9/16/11 33,000 34,514 1 General Electric Capital Corp. 3.000 % 12/9/11 50,000 51,861 1 General Electric Capital Corp. 2.000 % 9/28/12 48,985 49,721 1 HSBC USA Inc. 3.125 % 12/16/11 50,000 51,965 1 John Deere Capital Corp. 2.875 % 6/19/12 50,000 51,932 1 JPMorgan Chase & Co. 3.125 % 12/1/11 25,000 25,951 1 Morgan Stanley 3.250 % 12/1/11 25,000 26,049 1 PNC Funding Corp. 2.300 % 6/22/12 13,590 13,931 1 Wells Fargo & Co. 3.000 % 12/9/11 19,000 19,700 Conventional Mortgage-Backed Securities (1.0%) 2,3 Fannie Mae Pool 5.500 % 1/1/223/1/25 452,613 482,663 3 Ginnie Mae I Pool 7.000 % 11/15/3111/15/33 9,290 10,133 3 Ginnie Mae I Pool 8.000 % 6/15/17 38 41 Total U.S. Government and Agency Obligations (Cost $2,852,882) Asset -Backed/Commercial Mortgage-Backed Securities (0.0%) 3 Household Automotive Trust 5.280 % 9/19/11 2,651 2,658 3,4 Marriott Vacation Club Owner Trust 5.362 % 10/20/28 5,356 5,442 3 UPFC Auto Receivables Trust 5.490 % 5/15/12 1,230 1,250 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $9,223) Corporate Bonds (25.0%) Finance (11.8%) Banking (7.7%) American Express Bank FSB 5.550 % 10/17/12 50,000 53,800 American Express Bank FSB 5.500 % 4/16/13 15,000 16,089 American Express Credit Corp. 5.875 % 5/2/13 44,000 47,708 4 American Express Travel Related Services Co. Inc. 5.250 % 11/21/11 35,000 36,736 4 ANZ National Internatioanl Ltd. 2.375 % 12/21/12 17,425 17,491 4 ANZ National International Ltd. 6.200 % 7/19/13 38,890 43,215 BAC Capital Trust VI 5.625 % 3/8/35 96,180 77,252 Bank of America Corp. 4.375 % 12/1/10 10,000 10,276 Bank of America NA 5.300 % 3/15/17 68,000 66,952 Bank of America NA 6.000 % 10/15/36 30,000 27,624 Bank of New York Mellon Corp. 5.125 % 11/1/11 44,000 46,843 Bank of New York Mellon Corp. 4.950 % 11/1/12 30,000 32,579 Bank of New York Mellon Corp. 4.950 % 3/15/15 58,655 63,203 Bank of Nova Scotia 3.400 % 1/22/15 50,000 50,946 Bank One Corp. 7.875 % 8/1/10 40,000 41,205 Banque Paribas/New York 6.950 % 7/22/13 40,000 44,786 Barclays Bank PLC 5.000 % 9/22/16 15,570 15,825 3,4 Barclays Bank PLC 5.926 % 12/15/49 51,000 41,820 BB&T Corp. 4.900 % 6/30/17 8,045 8,012 BB&T Corp. 5.250 % 11/1/19 8,000 8,049 BNY Mellon NA 4.750 % 12/15/14 4,750 5,103 3,4 BTMU Curacao Holdings NV 4.760 % 7/21/15 47,895 48,693 Capital One Bank USA NA 6.500 % 6/13/13 20,705 22,650 Capital One Capital IV 6.745 % 2/17/37 21,000 17,430 Citigroup Inc. 5.300 % 10/17/12 50,000 52,510 Citigroup Inc. 5.850 % 8/2/16 30,000 30,209 Citigroup Inc. 6.125 % 11/21/17 64,960 65,899 Citigroup Inc. 8.500 % 5/22/19 34,000 39,095 Citigroup Inc. 6.625 % 6/15/32 45,000 41,273 Citigroup Inc. 6.125 % 8/25/36 30,000 25,779 Citigroup Inc. 8.125 % 7/15/39 8,325 9,408 4 Commonwealth Bank of Australia 3.750 % 10/15/14 48,000 48,944 Credit Suisse 5.000 % 5/15/13 87,750 94,334 Credit Suisse 5.500 % 5/1/14 30,000 32,769 Credit Suisse AG 5.400 % 1/14/20 40,000 40,157 Credit Suisse USA Inc. 6.500 % 1/15/12 15,000 16,351 Deutsche Bank AG 5.375 % 10/12/12 41,245 44,508 Deutsche Bank Financial LLC 5.375 % 3/2/15 59,215 62,851 Golden West Financial Corp. 4.750 % 10/1/12 10,000 10,547 Goldman Sachs Group Inc. 5.000 % 1/15/11 15,000 15,555 Goldman Sachs Group Inc. 5.300 % 2/14/12 60,000 63,947 Goldman Sachs Group Inc. 5.350 % 1/15/16 70,000 73,634 Goldman Sachs Group Inc. 5.625 % 1/15/17 40,000 40,744 Goldman Sachs Group Inc. 5.950 % 1/18/18 44,000 46,057 Goldman Sachs Group Inc. 6.450 % 5/1/36 50,000 46,619 Goldman Sachs Group Inc. 6.750 % 10/1/37 43,995 42,515 4 HBOS PLC 6.000 % 11/1/33 80,500 61,742 HSBC Bank USA NA 4.625 % 4/1/14 19,710 20,724 HSBC Holdings PLC 6.500 % 5/2/36 25,000 25,579 4 ING Bank NV 2.650 % 1/14/13 40,000 40,062 JPMorgan Chase & Co. 6.750 % 2/1/11 25,115 26,453 JPMorgan Chase & Co. 4.650 % 6/1/14 30,000 31,778 JPMorgan Chase & Co. 5.125 % 9/15/14 50,000 52,805 JPMorgan Chase & Co. 3.700 % 1/20/15 46,000 46,415 JPMorgan Chase & Co. 5.250 % 5/1/15 40,000 42,220 JPMorgan Chase & Co. 6.000 % 1/15/18 42,000 45,360 3 JPMorgan Chase & Co. 7.900 % 12/29/49 31,521 32,703 1 KeyBank NA 3.200 % 6/15/12 25,000 26,092 Mellon Funding Corp. 5.000 % 12/1/14 30,000 32,514 Merrill Lynch & Co. Inc. 5.770 % 7/25/11 30,000 31,769 Merrill Lynch & Co. Inc. 6.050 % 5/16/16 70,000 70,758 Merrill Lynch & Co. Inc. 6.400 % 8/28/17 23,000 23,812 Merrill Lynch & Co. Inc. 6.875 % 4/25/18 40,000 42,338 Merrill Lynch & Co. Inc. 6.220 % 9/15/26 25,000 23,439 Morgan Stanley 6.750 % 10/15/13 25,775 28,761 Morgan Stanley 7.070 % 2/10/14 17,500 18,997 Morgan Stanley 4.750 % 4/1/14 70,000 71,462 Morgan Stanley 6.000 % 5/13/14 20,000 21,532 Morgan Stanley 6.000 % 4/28/15 44,000 46,864 Morgan Stanley 5.450 % 1/9/17 70,000 71,326 Morgan Stanley 6.250 % 8/9/26 20,000 20,334 National City Bank of Pennsylvania 7.250 % 10/21/11 20,000 21,495 National City Bank 7.250 % 7/15/10 25,000 25,417 National City Corp. 6.875 % 5/15/19 13,950 15,417 4 Nordea Bank AB 3.700 % 11/13/14 22,880 23,110 Northern Trust Co. 4.600 % 2/1/13 5,925 6,334 Northern Trust Corp. 5.300 % 8/29/11 36,320 38,552 Northern Trust Corp. 5.200 % 11/9/12 34,940 38,497 4 Oversea-Chinese Banking Corp. Ltd. 7.750 % 9/6/11 14,805 15,918 PNC Bank NA 4.875 % 9/21/17 50,000 49,711 3 PNC Financial Services Group Inc. 8.250 % 5/31/49 44,000 45,430 Royal Bank of Scotland Group PLC 6.375 % 2/1/11 40,775 41,026 Royal Bank of Scotland Group PLC 5.000 % 10/1/14 9,700 8,856 Royal Bank of Scotland Group PLC 5.050 % 1/8/15 19,510 17,583 Royal Bank of Scotland Group PLC 4.700 % 7/3/18 10,000 7,608 State Street Corp. 5.375 % 4/30/17 76,315 80,276 1 SunTrust Bank 3.000 % 11/16/11 25,000 25,923 4 Svenska Handelsbanken AB 4.875 % 6/10/14 56,000 59,651 UBS AG 3.875 % 1/15/15 50,000 49,950 UBS AG 5.875 % 7/15/16 50,000 51,097 US Bancorp 2.875 % 11/20/14 32,000 31,801 US Bank NA 6.375 % 8/1/11 17,940 19,286 US Bank NA 6.300 % 2/4/14 30,000 33,626 Wachovia Bank NA 6.600 % 1/15/38 60,000 61,489 Wachovia Corp. 5.500 % 5/1/13 35,000 37,880 Wells Fargo & Co. 6.375 % 8/1/11 15,000 15,959 Wells Fargo & Co. 5.125 % 9/1/12 10,000 10,610 Wells Fargo & Co. 5.250 % 10/23/12 50,000 53,895 Wells Fargo & Co. 4.950 % 10/16/13 15,000 15,883 Wells Fargo & Co. 3.750 % 10/1/14 28,000 28,333 Wells Fargo & Co. 5.125 % 9/15/16 25,000 25,440 Wells Fargo Bank NA 6.450 % 2/1/11 5,000 5,260 Wells Fargo Financial Inc. 5.500 % 8/1/12 20,000 21,524 Brokerage (0.1%) Ameriprise Financial Inc. 5.350 % 11/15/10 659 679 Charles Schwab Corp. 4.950 % 6/1/14 14,750 15,816 Nomura Holdings Inc. 5.000 % 3/4/15 18,360 18,347 Finance Companies (0.8%) General Electric Capital Corp. 6.125 % 2/22/11 19,400 20,392 General Electric Capital Corp. 5.875 % 2/15/12 30,000 32,311 General Electric Capital Corp. 6.000 % 6/15/12 15,000 16,217 General Electric Capital Corp. 5.250 % 10/19/12 60,000 64,125 General Electric Capital Corp. 5.450 % 1/15/13 40,000 43,062 General Electric Capital Corp. 5.400 % 2/15/17 20,000 20,681 General Electric Capital Corp. 6.750 % 3/15/32 30,000 30,669 General Electric Capital Corp. 6.150 % 8/7/37 37,800 36,315 HSBC Finance Corp. 5.700 % 6/1/11 19,230 20,140 HSBC Finance Corp. 6.375 % 10/15/11 75,000 80,212 HSBC Finance Corp. 5.500 % 1/19/16 25,000 26,386 3,4 US Trade Funding Corp. 4.260 % 11/15/14 12,815 13,391 Insurance (2.5%) ACE Capital Trust II 9.700 % 4/1/30 20,000 23,263 ACE INA Holdings Inc. 5.800 % 3/15/18 40,360 43,393 Aetna Inc. 6.500 % 9/15/18 11,460 12,881 4 AIG SunAmerica Global Financing VI 6.300 % 5/10/11 60,000 60,600 Allstate Corp. 5.000 % 8/15/14 10,000 10,755 3 Allstate Corp. 6.125 % 5/15/37 30,000 28,181 3 Allstate Corp. 6.500 % 5/15/57 20,000 18,846 American International Group Inc. 4.700 % 10/1/10 34,400 34,228 Berkshire Hathaway Finance Corp. 4.625 % 10/15/13 50,000 53,996 Chubb Corp. 6.000 % 5/11/37 50,000 51,667 Cincinnati Financial Corp. 6.920 % 5/15/28 20,000 20,028 4 Farmers Exchange Capital 7.050 % 7/15/28 25,000 22,066 Genworth Global Funding Trusts 5.125 % 3/15/11 47,825 48,687 Genworth Global Funding Trusts 5.750 % 5/15/13 25,000 25,357 Hartford Financial Services Group Inc. 7.900 % 6/15/10 15,575 15,866 Hartford Financial Services Group Inc. 4.625 % 7/15/13 9,000 9,259 Hartford Financial Services Group Inc. 4.750 % 3/1/14 15,000 15,286 Hartford Financial Services Group Inc. 6.000 % 1/15/19 44,000 44,486 Hartford Life Global Funding Trusts 5.200 % 2/15/11 24,185 25,086 ING USA Global Funding Trust 4.500 % 10/1/10 25,000 25,582 4 Jackson National Life Insurance Co. 8.150 % 3/15/27 39,480 40,787 4 Liberty Mutual Insurance Co. 7.875 % 10/15/26 31,210 31,552 4 MassMutual Global Funding II 3.500 % 3/15/10 40,000 40,013 Mercury General Corp. 7.250 % 8/15/11 20,000 21,420 4 Metropolitan Life Global Funding I 5.125 % 11/9/11 30,000 31,628 4 Metropolitan Life Global Funding I 5.125 % 6/10/14 20,000 21,305 4 Metropolitan Life Insurance Co. 7.700 % 11/1/15 51,000 57,882 4 New York Life Global Funding 5.250 % 10/16/12 20,720 22,549 4 New York Life Insurance Co. 5.875 % 5/15/33 55,395 53,486 Principal Life Income Funding Trusts 5.125 % 3/1/11 42,935 44,364 Protective Life Secured Trusts 4.850 % 8/16/10 15,205 15,496 Prudential Financial Inc. 5.800 % 6/15/12 25,080 26,756 Prudential Financial Inc. 5.150 % 1/15/13 29,115 30,989 Prudential Financial Inc. 4.750 % 4/1/14 28,700 29,867 Prudential Financial Inc. 5.100 % 9/20/14 10,000 10,574 4 TIAA Global Markets Inc. 5.125 % 10/10/12 46,100 49,999 Torchmark Corp. 7.875 % 5/15/23 45,000 48,887 Travelers Cos. Inc. 5.800 % 5/15/18 32,500 34,867 Other Finance (0.1%) NYSE Euronext 4.800 % 6/28/13 52,025 55,705 Real Estate Investment Trusts (0.6%) 4 WCI Finance LLC / WEA Finance LLC 5.700 % 10/1/16 64,150 67,123 Simon Property Group LP 6.100 % 5/1/16 49,050 52,258 Simon Property Group LP 5.100 % 6/15/15 50,000 52,069 4 WEA Finance LLC 7.125 % 4/15/18 34,000 37,071 Realty Income Corp. 6.750 % 8/15/19 21,075 21,665 ProLogis 5.625 % 11/15/16 19,600 18,773 Simon Property Group LP 6.125 % 5/30/18 10,000 10,451 Industrial (10.2%) Basic Industry (0.3%) BHP Billiton Finance USA Ltd. 4.800 % 4/15/13 15,000 16,148 BHP Billiton Finance USA Ltd. 7.250 % 3/1/16 15,000 17,526 EI du Pont de Nemours & Co. 4.750 % 11/15/12 17,560 19,047 PPG Industries Inc. 6.875 % 2/15/12 9,355 10,132 Rio Tinto Alcan Inc. 7.250 % 3/15/31 21,273 23,864 Rio Tinto Finance USA Ltd. 6.500 % 7/15/18 52,000 58,368 3 Rohm & Haas Holdings Ltd. 9.800 % 4/15/20 7,875 9,226 Capital Goods (1.1%) 3M Co. 6.375 % 2/15/28 30,000 33,308 Boeing Co. 8.625 % 11/15/31 9,460 12,509 Caterpillar Financial Services Corp. 5.050 % 12/1/10 25,000 25,844 Caterpillar Financial Services Corp. 6.200 % 9/30/13 9,000 10,195 Caterpillar Inc. 7.300 % 5/1/31 10,000 11,913 Deere & Co. 7.125 % 3/3/31 17,500 20,875 General Dynamics Corp. 4.250 % 5/15/13 40,000 42,721 General Electric Co. 5.250 % 12/6/17 41,685 43,662 4 Hutchison Whampoa International 03/13 Ltd. 6.500 % 2/13/13 50,000 55,129 John Deere Capital Corp. 5.350 % 1/17/12 40,000 42,998 John Deere Capital Corp. 5.100 % 1/15/13 40,000 43,428 4 Siemens Financieringsmaatschappij NV 5.750 % 10/17/16 89,650 98,878 United Technologies Corp. 7.500 % 9/15/29 19,230 23,568 United Technologies Corp. 6.050 % 6/1/36 20,325 21,551 United Technologies Corp. 6.125 % 7/15/38 45,000 47,950 Communication (1.9%) AT&T Inc. 5.100 % 9/15/14 40,160 43,769 AT&T Inc. 5.600 % 5/15/18 44,000 46,643 AT&T Inc. 6.450 % 6/15/34 73,115 74,856 AT&T Inc. 6.800 % 5/15/36 11,305 12,044 AT&T Inc. 6.500 % 9/1/37 9,675 9,982 BellSouth Corp. 6.000 % 10/15/11 25,000 26,943 BellSouth Corp. 5.200 % 9/15/14 20,000 21,652 BellSouth Corp. 6.550 % 6/15/34 32,225 33,392 BellSouth Corp. 6.000 % 11/15/34 11,995 11,756 BellSouth Telecommunications Inc. 7.000 % 12/1/95 27,600 28,376 Cellco Partnership / Verizon Wireless Capital LLC 5.550 % 2/1/14 28,000 30,869 Cellco Partnership / Verizon Wireless Capital LLC 8.500 % 11/15/18 21,000 26,441 Comcast Corp. 5.700 % 5/15/18 48,500 51,368 France Telecom SA 7.750 % 1/3/11 50,000 53,236 France Telecom SA 4.375 % 7/8/14 16,800 17,828 4 Grupo Televisa SA 6.625 % 1/15/40 25,090 24,609 4 News America Inc. 5.650 % 8/15/20 14,505 15,426 Telefonica Europe BV 7.750 % 9/15/10 50,000 51,814 Time Warner Cable Inc. 5.850 % 5/1/17 34,980 37,581 Time Warner Cable Inc. 6.750 % 6/15/39 29,985 31,662 Verizon Communications Inc. 4.350 % 2/15/13 15,530 16,528 Verizon Communications Inc. 5.500 % 4/1/17 25,000 26,864 Verizon Communications Inc. 5.850 % 9/15/35 49,525 48,200 Verizon Communications Inc. 6.900 % 4/15/38 9,710 10,668 Verizon Global Funding Corp. 6.875 % 6/15/12 10,000 11,193 Verizon Global Funding Corp. 4.375 % 6/1/13 10,000 10,647 Verizon Global Funding Corp. 7.750 % 12/1/30 56,410 66,552 Verizon Maryland Inc. 7.150 % 5/1/23 10,000 10,507 Vodafone Group PLC 5.000 % 12/16/13 10,000 10,776 Vodafone Group PLC 5.375 % 1/30/15 40,000 43,323 Consumer Cyclical (1.5%) 4 American Honda Finance Corp. 4.625 % 4/2/13 50,000 51,936 CVS Caremark Corp. 4.875 % 9/15/14 35,000 37,736 CVS Caremark Corp. 5.750 % 6/1/17 16,285 17,460 Daimler Finance North America LLC 6.500 % 11/15/13 49,855 55,277 Daimler Finance North America LLC 8.500 % 1/18/31 33,000 40,664 Home Depot Inc. 4.625 % 8/15/10 12,000 12,211 Johnson Controls Inc. 7.125 % 7/15/17 36,300 40,021 Kohl's Corp. 6.000 % 1/15/33 15,500 15,581 Lowe's Cos. Inc. 6.875 % 2/15/28 5,790 6,686 Lowe's Cos. Inc. 6.500 % 3/15/29 39,900 44,284 Lowe's Cos. Inc. 5.500 % 10/15/35 20,000 19,709 Lowe's Cos. Inc. 6.650 % 9/15/37 25,905 29,276 Staples Inc. 9.750 % 1/15/14 25,220 30,705 Target Corp. 5.875 % 3/1/12 40,000 43,729 Target Corp. 5.125 % 1/15/13 24,025 26,041 Target Corp. 5.875 % 7/15/16 20,000 22,487 Time Warner Cos. Inc. 7.570 % 2/1/24 20,000 22,795 Time Warner Cos. Inc. 6.950 % 1/15/28 20,000 21,702 Time Warner Inc. 5.500 % 11/15/11 21,460 22,845 Wal-Mart Stores Inc. 5.250 % 9/1/35 18,000 17,465 Walt Disney Co. 6.375 % 3/1/12 20,000 21,998 Walt Disney Co. 4.700 % 12/1/12 33,500 36,244 Walt Disney Co. 5.625 % 9/15/16 30,000 33,292 Western Union Co. 5.930 % 10/1/16 60,000 66,028 Consumer Noncyclical (3.3%) Abbott Laboratories 4.350 % 3/15/14 30,500 32,511 Anheuser-Busch Cos. Inc. 5.000 % 3/1/19 15,000 15,089 Anheuser-Busch Cos. Inc. 6.500 % 1/1/28 19,550 20,159 Anheuser-Busch Cos. Inc. 6.800 % 8/20/32 20,000 22,070 Anheuser-Busch InBev Worldwide Inc. 5.375 % 1/15/20 9,830 10,254 Archer-Daniels-Midland Co. 7.000 % 2/1/31 20,130 23,417 AstraZeneca PLC 6.450 % 9/15/37 48,385 54,085 Baxter International Inc. 5.900 % 9/1/16 12,498 14,098 4 Cargill Inc. 5.200 % 1/22/13 36,000 38,854 4 Cargill Inc. 4.375 % 6/1/13 20,400 21,622 4 Cargill Inc. 6.000 % 11/27/17 25,000 27,343 4 Cargill Inc. 6.875 % 5/1/28 19,355 21,059 4 Cargill Inc. 6.125 % 4/19/34 28,980 29,187 Coca-Cola Co. 5.350 % 11/15/17 85,000 93,318 Coca-Cola Enterprises Inc. 6.125 % 8/15/11 40,000 42,832 Coca-Cola Enterprises Inc. 7.000 % 10/1/26 10,075 11,756 Coca-Cola HBC Finance BV 5.125 % 9/17/13 43,000 45,833 Coca-Cola HBC Finance BV 5.500 % 9/17/15 17,440 18,651 Colgate-Palmolive Co. 7.600 % 5/19/25 13,920 17,221 ConAgra Foods Inc. 6.750 % 9/15/11 632 682 Diageo Capital PLC 5.200 % 1/30/13 50,590 55,152 Eli Lilly & Co. 6.000 % 3/15/12 45,000 49,102 Express Scripts Inc. 6.250 % 6/15/14 9,670 10,793 GlaxoSmithKline Capital Inc. 4.850 % 5/15/13 35,000 37,953 GlaxoSmithKline Capital Inc. 4.375 % 4/15/14 35,000 37,316 GlaxoSmithKline Capital Inc. 5.375 % 4/15/34 45,000 44,209 Hershey Co. 4.850 % 8/15/15 9,620 10,350 Johnson & Johnson 5.150 % 7/15/18 14,800 16,035 Kimberly-Clark Corp. 4.875 % 8/15/15 30,000 32,782 Kraft Foods Inc. 4.125 % 2/9/16 52,000 52,843 Medtronic Inc. 4.375 % 9/15/10 19,235 19,619 Medtronic Inc. 4.750 % 9/15/15 20,000 21,861 Merck & Co. Inc. 5.125 % 11/15/11 69,000 73,986 Merck & Co. Inc. 5.300 % 1/12/13 39,000 43,236 Merck & Co. Inc. 6.550 % 9/15/37 10,000 11,391 Pepsi Bottling Group Inc. 7.000 % 3/1/29 10,000 11,718 PepsiCo Inc. 5.150 % 5/15/12 50,000 54,235 PepsiCo Inc. 3.100 % 1/15/15 48,000 48,767 Pfizer Inc. 5.350 % 3/15/15 33,000 36,652 3 Procter & Gamble - Esop 9.360 % 1/1/21 52,035 65,121 4 SABMiller PLC 6.500 % 7/1/16 50,000 55,692 Sysco Corp. 5.375 % 9/21/35 25,000 24,649 4 Tesco PLC 5.500 % 11/15/17 50,000 52,850 4 Thermo Fisher Scientific Inc. 3.250 % 11/18/14 9,385 9,480 Unilever Capital Corp. 7.125 % 11/1/10 77,000 80,418 Unilever Capital Corp. 5.900 % 11/15/32 12,000 12,754 Wyeth 6.950 % 3/15/11 30,000 31,997 Zeneca Wilmington Inc. 7.000 % 11/15/23 29,000 35,129 Energy (0.6%) Apache Finance Canada Corp. 7.750 % 12/15/29 19,910 24,427 Conoco Funding Co. 6.350 % 10/15/11 30,000 32,474 ConocoPhillips 9.375 % 2/15/11 20,000 21,672 ConocoPhillips 5.200 % 5/15/18 80,000 84,545 EOG Resources Inc. 5.625 % 6/1/19 16,100 17,498 4 Motiva Enterprises LLC 5.750 % 1/15/20 5,065 5,290 Shell International Finance BV 3.250 % 9/22/15 44,000 44,498 Statoil ASA 2.900 % 10/15/14 19,885 20,094 Suncor Energy Inc. 5.950 % 12/1/34 20,700 20,420 Other Industrial (0.1%) Dover Corp. 6.500 % 2/15/11 26,518 28,001 Snap-On Inc. 6.250 % 8/15/11 34,990 37,242 Technology (0.8%) Cisco Systems Inc. 4.450 % 1/15/20 40,000 39,786 Dell Inc. 5.875 % 6/15/19 34,840 37,623 Hewlett-Packard Co. 5.250 % 3/1/12 75,000 80,838 Hewlett-Packard Co. 5.500 % 3/1/18 29,135 31,628 IBM International Group Capital LLC 5.050 % 10/22/12 50,000 54,455 International Business Machines Corp. 8.375 % 11/1/19 25,000 32,481 International Business Machines Corp. 5.875 % 11/29/32 25,000 26,449 Intuit Inc. 5.400 % 3/15/12 19,610 20,938 Oracle Corp. 4.950 % 4/15/13 25,020 27,324 Oracle Corp. 6.125 % 7/8/39 18,000 19,062 Transportation (0.6%) 3 Continental Airlines Inc. 5.983 % 4/19/22 31,465 30,206 4 ERAC USA Finance LLC 5.800 % 10/15/12 12,835 13,954 4 ERAC USA Finance LLC 5.600 % 5/1/15 6,960 7,469 4 ERAC USA Finance LLC 5.900 % 11/15/15 19,500 21,095 4 ERAC USA Finance LLC 7.000 % 10/15/37 26,175 27,137 3 Federal Express Corp. 1998 Pass Through Trust 6.720 % 1/15/22 33,148 36,341 Southwest Airlines Co. 5.750 % 12/15/16 32,500 33,105 3 Southwest Airlines Co. 1993-A Pass Through Trust 7.540 % 6/29/15 30,733 31,689 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150 % 8/1/22 21,840 22,384 United Parcel Service Inc. 4.500 % 1/15/13 66,475 71,675 Utilities (3.0%) Electric (2.5%) Alabama Power Co. 4.850 % 12/15/12 42,330 45,897 Alabama Power Co. 5.550 % 2/1/17 17,650 19,103 Alabama Power Co. 5.700 % 2/15/33 15,000 15,024 Carolina Power & Light Co. 6.300 % 4/1/38 14,705 15,961 Central Illinois Public Service Co. 6.125 % 12/15/28 54,000 48,438 Commonwealth Edison Co. 5.950 % 8/15/16 23,120 25,568 Connecticut Light & Power Co. 5.650 % 5/1/18 13,655 14,748 Consolidated Edison Co. of New York Inc. 5.500 % 9/15/16 20,930 23,244 Consolidated Edison Co. of New York Inc. 5.300 % 12/1/16 25,505 27,390 Consolidated Edison Co. of New York Inc. 7.125 % 12/1/18 11,278 13,293 Dominion Resources Inc. 5.200 % 8/15/19 19,250 19,803 Duke Energy Carolinas LLC 5.250 % 1/15/18 9,000 9,573 Duke Energy Carolinas LLC 5.100 % 4/15/18 18,235 19,228 4 EDP Finance BV 5.375 % 11/2/12 40,745 43,816 4 Enel Finance International SA 6.800 % 9/15/37 38,515 41,156 Florida Power & Light Co. 5.550 % 11/1/17 9,835 10,772 Florida Power & Light Co. 5.650 % 2/1/35 50,000 49,951 Florida Power & Light Co. 4.950 % 6/1/35 10,000 9,055 Florida Power & Light Co. 5.650 % 2/1/37 5,000 4,995 Florida Power & Light Co. 5.950 % 2/1/38 39,215 40,815 Florida Power Corp. 6.350 % 9/15/37 8,000 8,663 Florida Power Corp. 6.400 % 6/15/38 27,055 29,916 Georgia Power Co. 5.400 % 6/1/18 38,660 41,066 4 Iberdrola Finance Ireland Ltd. 3.800 % 9/11/14 21,750 22,051 Midamerican Energy Holdings Co. 6.125 % 4/1/36 25,000 25,618 National Rural Utilities Cooperative Finance Corp. 3.875 % 9/16/15 24,125 24,863 National Rural Utilities Cooperative Finance Corp. 5.450 % 2/1/18 60,000 63,767 Northern States Power Co. 6.250 % 6/1/36 50,000 55,492 NSTAR 4.500 % 11/15/19 3,535 3,530 PacifiCorp 5.900 % 8/15/34 12,500 12,899 PacifiCorp 6.250 % 10/15/37 36,635 39,649 Peco Energy Co. 5.350 % 3/1/18 20,545 21,967 Potomac Electric Power Co. 6.500 % 11/15/37 25,000 27,370 PPL Energy Supply LLC 6.200 % 5/15/16 13,573 14,742 Public Service Electric & Gas Co. 5.300 % 5/1/18 25,100 26,780 Public Service Electric & Gas Co. 5.800 % 5/1/37 50,000 50,982 San Diego Gas & Electric Co. 6.000 % 6/1/26 3,600 3,769 South Carolina Electric & Gas Co. 5.800 % 1/15/33 9,000 9,048 South Carolina Electric & Gas Co. 6.050 % 1/15/38 34,000 35,372 Southern California Edison Co. 6.000 % 1/15/34 7,695 8,110 Southern California Edison Co. 5.550 % 1/15/37 50,475 50,422 Southern California Edison Co. 5.950 % 2/1/38 50,000 52,767 Southern Co. 5.300 % 1/15/12 13,300 14,256 Wisconsin Electric Power Co. 4.500 % 5/15/13 21,565 23,094 Wisconsin Electric Power Co. 5.700 % 12/1/36 17,280 17,620 Wisconsin Public Service Corp. 6.080 % 12/1/28 45,000 45,361 Natural Gas (0.4%) AGL Capital Corp. 6.375 % 7/15/16 25,815 28,442 British Transco Finance Inc. 6.625 % 6/1/18 50,000 54,837 4 DCP Midstream LLC 6.450 % 11/3/36 30,325 30,371 KeySpan Corp. 4.650 % 4/1/13 9,000 9,594 National Grid PLC 6.300 % 8/1/16 30,000 33,443 Wisconsin Gas LLC 6.600 % 9/15/13 13,100 14,876 Other Utility (0.1%) UGI Utilities Inc. 5.753 % 9/30/16 37,590 38,237 Total Corporate Bonds (Cost $11,536,775) Sovereign Bonds (U.S. Dollar-Denominated) (1.4%) 4 Abu Dhabi National Energy Co. 5.875 % 10/27/16 41,140 40,612 4 CDP Financial Inc. 4.400 % 11/25/19 40,000 39,036 4 EDF SA 4.600 % 1/27/20 50,000 49,876 4 Emirate of Abu Dhabi 5.500 % 8/2/12 10,000 10,824 Hydro Quebec 6.300 % 5/11/11 40,000 42,625 Inter-American Development Bank 4.375 % 9/20/12 40,000 42,705 International Bank for Reconstruction & Development 4.750 % 2/15/35 40,000 38,943 Japan Finance Organization for Municipalities 4.625 % 4/21/15 50,000 53,209 Kreditanstalt fuer Wiederaufbau 7.000 % 3/1/13 10,000 11,496 Oesterreichische Kontrollbank AG 4.500 % 3/9/15 50,000 52,856 Province of British Columbia Canada 4.300 % 5/30/13 40,000 42,429 Province of Ontario Canada 4.500 % 2/3/15 35,000 37,754 Province of Ontario Canada 4.000 % 10/7/19 56,415 54,830 Province of Quebec Canada 4.875 % 5/5/14 25,000 26,942 Province of Quebec Canada 5.125 % 11/14/16 50,000 54,885 4 Qatar Government International Bond 4.000 % 1/20/15 32,000 32,160 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500 % 9/30/14 14,985 15,768 4 Republic of Austria 2.000 % 11/15/12 19,825 19,924 South Africa Government International Bond 6.500 % 6/2/14 21,900 24,009 Total Sovereign Bonds (Cost $665,740) Taxable Municipal Bonds (1.5%) Atlanta GA Downtown Dev. Auth. Rev. 6.875 % 2/1/21 12,285 13,100 Bay Area Toll Auth. CA Toll Bridge Rev. 6.263 % 4/1/49 40,000 40,438 Board of Trustees of The Leland Stanford Junior University 6.875 % 2/1/24 34,745 41,151 Board of Trustees of The Leland Stanford Junior University 7.650 % 6/15/26 29,000 34,235 Chicago IL Metro. Water Reclamation Dist. GO 5.720 % 12/1/38 8,545 8,781 Dallas TX Area Rapid Transit Rev. 5.999 % 12/1/44 29,265 31,642 Illinois State Tollway Highway Auth. Toll Highway Rev. 6.184 % 1/1/34 29,200 30,214 5 Kansas Dev. Finance Auth. Rev. (Public Employee Retirement System) 5.501 % 5/1/34 50,000 49,943 Los Angeles CA Dept. of Water & Power Rev. 6.008 % 7/1/39 13,645 13,696 Los Angeles CA USD GO 5.750 % 7/1/34 55,325 51,728 Maryland Transp. Auth. Rev. 5.888 % 7/1/43 21,640 22,374 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715 % 8/15/39 40,105 41,168 New Jersey Turnpike Auth. Rev. 7.414 % 1/1/40 35,285 41,949 North Texas Tollway Auth. Rev. 6.718 % 1/1/49 53,000 57,210 4,6 Ohana Military Communities LLC 5.558 % 10/1/36 9,600 7,930 4,6 Ohana Military Communities LLC 5.780 % 10/1/36 16,360 13,861 Oregon GO 5.528 % 6/30/28 50,000 45,925 Oregon GO 5.902 % 8/1/38 19,510 20,470 4 Pacific Beacon LLC 5.379 % 7/15/26 9,000 8,122 Port Auth. of New York & New Jersey Rev. 5.859 % 12/1/24 12,735 13,839 Port Auth. of New York & New Jersey Rev. 6.040 % 12/1/29 7,450 7,667 President and Fellows of Harvard College 6.300 % 10/1/37 50,675 52,911 San Antonio TX Electric & Gas Rev. 5.985 % 2/1/39 10,895 11,596 Univ. of California Regents 6.583 % 5/15/49 23,785 24,858 Univ. of California Rev. 5.770 % 5/15/43 39,325 38,529 Total Taxable Municipal Bonds (Cost $714,588) Temporary Cash Investments (1.8%) Market Value Coupon Shares ($ Money Market Fund (0.1%) 7,8 Vanguard Market Liquidity Fund 0.163 % 54,594,500 54,595 Face Market Maturity Amount Value Coupon Date ($ ($ Repurchase Agreement (1.7%) BNP Paribas Securities Corp. (Dated 2/26/10, Repurchase Value $814,908,000, collateralized by Federal Home Loan Mortgage Corp. 5.000%- 5.500%, 8/1/24-1/1/34, Federal National Mortgage Assn. 4.500%-6.500%, 7/1/38- 12/1/48 0.120 % 3/1/10 814,900 814,900 Total Temporary Cash Investments (Cost $869,494) Total Investments (100.5%) (Cost $42,618,392) Other Assets and Liabilities-Net (-0.5%) 8 , 9 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $53,989,000. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, the aggregate value of these securities was $1,944,793,000, representing 4.0% of net assets. 5 Scheduled principal and interest payments are guaranteed by FSA (Financial Security Association). 6 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Includes $54,595,000 of collateral received for securities on loan. 9 Cash of $2,625,000, has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. USDUnited School District. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At February 28, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Wellington Fund ($ Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) 10-Year United States Treasury Note June 2010 (1,750) (205,598) (633) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific bond issuer. The fund has sold credit protection through credit default swaps, to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At February 28, 2010, the fund had the following open swap contracts: Credit Default Swaps Wellington Fund Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($ ($ (%) ($ Credit Protection Sold/Moodys Rating CDX-IG13-5yr/Baa1 2 12/20/14 GSI 478,000 (1,835) 1.000 (419) 1 GSIGoldman Sachs International. 2 Investment Grade Corporate Credit Default Swap IndexVersion 13. At February 28, 2010, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of February 28, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($ 000 ) ($ 000 ) ($ 000 ) Common Stocks 29,823,646 1,399,618  U.S. Government and Agency Obligations  2,862,657  Asset-Backed/Commercial Mortgage-Backed Securities  9,350  Corporate Bonds  12,047,712  Sovereign Bonds  690,883  Taxable Municipal Bonds  723,337  Temporary Cash Investments 54,595 814,900  Futures ContractsLiabilities 1 (602 )   Swap ContractsLiabilities  (419 )  Total 29,877,639 18,548,038  1 Represents variation margin on the last day of the reporting period. Wellington Fund F. At February 28, 2010, the cost of investment securities for tax purposes was $42,618,392,000. Net unrealized appreciation of investment securities for tax purposes was $5,808,306,000, consisting of unrealized gains of $7,039,411,000 on securities that had risen in value since their purchase and $1,231,105,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2010 VANGUARD WELLINGTON FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010 , see File Number 33-53683 , I ncorporated by Reference.
